



COURT OF APPEAL FOR ONTARIO

CITATION:
    Inter-Leasing, Inc. v. Ontario (Revenue), 2014 ONCA 575

DATE: 20140807

DOCKET:
    C57387

Weiler, Hourigan and Pardu JJ.A.

BETWEEN

Inter-Leasing, Inc.

(Appellant/Appellant)

and

The Minister of Revenue

(Respondent/Respondent)

In the Matter of the
Corporations
    Tax Act
, R.S.O. 1990, c. 40, as amended

Al
    Meghji, Monica Biringer, Caroline DElia and Adam Hirsh, for the appellant

Anita
    C. Veiga and Ryan Mak, for the respondent

Heard:
    May 13, 2014

On
    appeal from the judgment of Justice David Aston of the Superior Court of
    Justice dated June 26, 2013, with reasons reported at 2013 ONSC 2927.

Pardu J.A.:

[1]

This appeal concerns the validity of a series of
    tax reassessments issued to Inter-Leasing by the Minister of Revenue under
Ontarios
Corporations Tax
    Act
, R.S.O. 1990, c. C.40 (the OCTA).

[2]

Under the tax reassessments, Inter-Leasing is
    obliged to pay tax on certain interest payments it received during its 2001 to
    2004 taxation years as well as interest on the arrears.

[3]

Inter-Leasing appealed the tax reassessments. The
    appeal judge held that the interest income was income from a business carried
    on in Canada and that the Ministers reassessment of corporate income tax was
    correct. Inter-Leasing now appeals to this court from that decision.

[4]

If, as the Minister contends and the appeal judge
    held, Inter-Leasings interest income is properly characterized as income from
    a business carried on in Canada, it will owe corporate income tax on the
    income. If, as Inter-Leasing contends, it is income from property, the income
    will not be subject to corporate income tax.

[5]

If this court concludes the appeal judge erred in
    characterizing the income and the income is instead income from property,
    Ontario raises two subsidiary issues: 1) whether Inter-Leasing is liable to pay
    corporate income tax in any event pursuant to the OCTAs General Anti-Avoidance
    Rule (GAAR); and 2) whether Inter-Leasing is liable for the corporate minimum
    tax (CMT) on the income from property.

[6]

For the reasons set out below, I conclude that
    Inter-Leasings interest income was not income from business but rather income
    from property. I also conclude that Inter-Leasing is not liable for corporate
    income tax pursuant to the GAAR or liable for paying the CMT on its interest income.

Factual background

[7]

During the relevant years, Inter-Leasing, which was
    incorporated in the British Virgin Islands, was a member of the Precision Group
    of companies, some of which are incorporated in Alberta for the purpose of
    providing services to the oil and gas industry.

[8]

Before the transactions giving rise to this
    litigation, a number of Precision Group companies entered into a series of non-interest-bearing
    inter-corporate loans with one another. Following a corporate reorganization
    aimed at eliminating provincial tax, then payable to Alberta, the Precision
    Groups non-interest-bearing inter-corporate debts were converted into interest-bearing
    deeds of specialty debt, which were payable to Inter-Leasing. At the relevant
    time, the deeds were physically located in the British Virgin Islands.

[9]

As a result of the re-organization, the Alberta
    corporations in the Precision Group paid interest on the replacement loans to
    Inter-Leasing and deducted the interest as an expense from their income for tax
    purposes. Inter-leasing received the interest income and declared it as income
    for the purposes of federal income tax, as it became a resident of Canada and
    therefore subject to comprehensive federal tax.

[10]

Although Inter-Leasing was incorporated in the
    British Virgin Islands, by acquiring units in a limited partnership in Ontario,
    it established a permanent establishment in Ontario for the purpose of the OCTA.

[11]

As a corporation incorporated outside Canada but
    with a permanent establishment in Ontario, Inter-Leasing was obliged to pay tax
    imposed by the OCTA pursuant to s. 2(2). Prior to 2005, s. 2(2) corporations were
    not subject to corporate income tax on income from property, only on income
    from business.

The appeal judgment

[12]

The appeal judge began his analysis with a
    discussion of the legal principles to be applied. He noted that [i]n general,
    interest income that is received on investments is considered to constitute
    income from property rather than income from business: para. 27. However, he
    noted that there are two exceptions to the general principle: where
    investments constitute an integral part of the taxpayers business activities;
    or (ii) where the activities associated with the generation of interest income
    are in and of themselves a business: para. 27.

[13]

In this case, he asked [h]ow, if at all, were the
    debt instruments employed and risked in whatever activity Inter-Leasing was
    engaged in?: para. 28. He also asked Are the refinancing activities
    associated with the generation of the interest a business on their own?: para.
    29.

[14]

He further noted that where a taxpayer devotes
    extensive time and resources to managing investments, the taxpayer may be found
    to be involved in an investment business: para. 30.

[15]

Turning to the facts of this case, the appeal judge
    considered the level of activity undertaken by Inter-Leasing to generate the
    interest income. He suggested, at paras. 30-31 of his reasons, that the level
    of activity undertaken by Inter-Leasing was insufficient to qualify the
    interest income as income from business:

In this
    case, the facts which support the conclusion that the interest income is not
    business income from a business are these:

(a)
Inter-Leasings Amended
    Memorandum of Association explicitly prohibited it from carrying on business in
    Canada, except in the capacity of a limited partner;

(b)
Inter-Leasing did not have any
    employees;

(c)
earning the interest income did
    not require Inter-Leasing to undertake any regular administrative activity or
    oversight;

(d)
Inter-Leasing did not have to
    manage any risk or make decisions in that regard[;]

(e)
Inter-Leasing had a single
    director throughout the taxation years;

(f)
Inter-Leasing earned the
    interest income from merely four debt instruments that were acquired and held
    throughout the taxation years with no turnover;

(g)
once the debts had been put in
    place as a result of the refinancing transactions, Inter-Leasing received one
    payment per year for the interest on each of the debts and simply turned around
    and advanced those funds to its parent Precision in the form of annual
    non-taxable dividends and non-interest bearing loans; and

(h)
the debts required no monitoring
    activity.

[16]

Despite what the appeal judge described as the
    passive nature of Inter-Leasings operations, he ultimately concluded that
    the interest income ought to be considered income from a business in Canada:
    para. 34.

[17]

He found that Inter-Leasings main function and purpose
    was to assist the Precision Group in attempting to reduce its taxes. He
    reasoned that Inter-Leasings interest income arising from the specialty debt
    instruments was income from business as it was employed in or was an integral
    part of its business:

[34]
    Inter-Leasings
raison dêtre
and principle function and purpose was to assist the Precision Group in
    attempting to legitimately reduce the after-tax cost of capital for companies
    within the Precision Group. It had no other object or activity to speak of.
    Even its investment in McMaster LP was a part of that enterprise.
    Inter-Leasings role was fundamental and critical to the accomplishment of an
    ongoing joint venture with the other companies in the Precision Group. That
    being the true nature of Inter-Leasings business, the transactions that it
    entered into, coupled with the subsequent administration and routing of the
    interest income earned, are core activities and ought to be considered income
    from a business in Canada.

[18]

He reached this conclusion based on a list of facts
    set out at para. 33 of his reasons:

The
    facts in support of a conclusion that the interest income was an integral part
    of a business being carried on in Canada are as follows:

(a)

Inter-Leasing is a corporation, not an individual,
    presumptively carrying on a business in pursuit of its own stated objects;

(b)

It had a permanent establishment in Ontario;

(c)

its sole director was an Ontario resident and its
    central management and control was situated in Canada as evidenced by its own
    federal tax returns;

(d)

it did not carry on any business outside of Canada;

(e)

it did not maintain any bank account outside of
    Canada and none of the money paid to it as interest and passed on to its
    Canadian parent ever left Canada;

(f)

it entered into contracts and other legal
    transactions only in Canada;

(g)

its only administrative activities took place in
    Canada;

(h)

its Memorandum of Association states that its sole
    purpose is to hold investments such as debts and to earn income from property
    such as interest;

(i)

the passive nature of its activity is a factor to
    take into account but not determinative. (In this case, a high level of
    activity was not required because the business purposes of Inter-Leasing were
    all capable of being fulfilled as a passive but critically essential partner in
    a joint venture with other affiliated corporations.)

(j)

the core activity of Inter-Leasing is an investment
    holding business. The interest income is obviously within its own corporate
    objects and there is no reason to say that this interest income is not part of
    its core business activity; in fact, the main part of its core activity.

(k)

the Amended Memorandum of Association restricting
    it from carrying on any business in Canada (except investing in a limited
    partnership) is a voluntary, unenforceable and unenforced restriction. It is
    not necessary to characterize that document as a sham. It is only necessary
    to look at what Inter-Leasing actually did rather than placing any weight on
    what it said it would not do.

(l)

Inter-Leasing represented itself to Ontario in its
    application for an extra-provincial licence and in its tax returns as an
    investments holding company and it also represented that its major business
    activity was earning income from property and holding company. It is clear
    from the evidence that the interest income of Inter-Leasing falls within that
    self-description.

(m)

the Administrative Services Agreement with
    Precision and the other contracts and authorizations that Inter-Leasing
    executed are evidence of business activity in Ontario directly connected to the
    interest income in issue. It incurred expenses in running a business which
    included payment of annual fees to Precision, precisely to administer and
    account for the receipt and disbursement of the interest income in Canada.

[19]

Although unnecessary given his conclusion that the
    interest income was income from business, the appeal judge also commented on
    the application of the GAAR. While not finally deciding the issue, his reasons
    suggest that he was persuaded that the GAAR would apply in the circumstances.

Issues

[20]

There are four main issues on this appeal:

1. whether
    the appeal judge erred in law in concluding that the interest income was income
    from business rather than income from property;

2. if the
    interest income was income from property, whether it should be subject to
    corporate income tax by virtue of the GAAR;

3. whether
    income from the specialty debt instruments was subject to the CMT as property
    situated in Canada;

4. if
    the specialty debt instruments were not property situated in Canada, whether
    Inter-Leasings location of the specialty debts in the British Virgin Islands
    constituted CMT avoidance for purposes of the GAAR.

Analysis

Issue #1: Income from
    Business vs. Income from Property

[21]

Canadian income tax legislation has long
    distinguished between income from business and income from property. Business
    income is generated by use of capital, management and labour. Income from
    property results from the use of capital and some degree of management.

[22]

As discussed by the appeal judge, the jurisprudence
    has developed two approaches to drawing the line between these two sources of
    income.

[23]

One approach is the level of activity test
    embodied in
Canadian Marconi
Company
v. R,
[1986] 2 S.C.R. 522, 33 D.LR. (4
th
)
    481. In
Marconi
, the corporate taxpayer
    was a manufacturer of electronic equipment that was forced to sell a
    broadcasting division which operated a television and a radio station. It
    invested the proceeds in short-term interest-bearing securities while it looked
    for a new business in which to invest the funds.

[24]

The court applied the rebuttable presumption that
    income earned by a corporate taxpayer in the exercise of its authorized objects
    is income from a business: p. 531. It also described what has become known as
    the level of activity test, at p. 532:

It is
    trite law that the characterization of income as income from a business or
    income from property must be made from an examination of the taxpayer's whole
    course of conduct viewed in the light of surrounding circumstances: see
Cragg v. Minister of National Revenue
,
[1952] Ex. C.R. 40
,
per
Thorson P. at p. 46. In following this method courts have examined the number
    of transactions, their volume, their frequency, the turnover of the investments
    and the nature of the investments themselves.

[25]

In the circumstances, the court found that the presumption
    had not been rebutted. In reaching this conclusion, the court considered the
    large scale of investment activity involved in managing the investments,
    described as follows, at p. 526:

Throughout
    the 1973 to 1976 period, the funds remained invested in short-term
    interest-bearing securities but considerable energy and effort was expended by
    CMC in order to obtain a maximum return. About twenty per cent of the working
    hours of the senior company officer placed in charge of the investments was
    taken up in the day-to-day management of these investments. Every Friday, this
    officer carefully reviewed all transactions made during the week and decided on
    the investment strategy for the following week. At any one time there were as
    many as twelve employees involved in the management of the investments. The
    extent of the activity of this staff in managing the investments and their
    vigilance in earning a maximum return from the funds is evident from the
    numerous purchases completed each year (201 in 1973, 218 in 1974, 241 in 1975
    and 381 in 1976), the variation in the lengths of terms of deposits made and
    securities purchased according to the trend of market interest rates and the
    facts that seldom would the staff reinvest the funds realized from a sale in the
    same instrument. Finally, the funds available for investment and actually
    invested represented roughly one-half of CMCs total assets during the 1973 to
    1976 period and the income earned from the investments constituted a
    significant percentage of the total income earned by CMC in each of the years
    in question  21.4% in 1973, 52.7% in 1974, 35.4% in 1975 and 31.2% in 1976.

[26]

Thus, considering Marconis level of activity in
    managing its investments, the court was satisfied that Marconi was engaged in
    an investment business.

[27]

A second approach to distinguishing between income
    from business and income from property was developed in
Ensite Ltd. v. R
, [1986] 2 S.C.R. 509, 33 D.L.R. (4
th
)
    491. Ensite carried on the business of manufacturing and selling automobile engines.
    It invested in a plant in the Philippines. Philippine law required that Ensite
    bring foreign capital into the country to finance the plant. Ensite developed
    an elaborate plan to protect itself from currency risks. Interest was collected
    on U.S. dollar deposits which were part of this plan.

[28]

The court held, at pp. 520-21, that the interest
    was business income, as it had been employed and risked in Ensites business:

The test
    is not whether the taxpayer was forced to use a particular property to do business;
    the test is whether the property was used to fulfil a requirement which had to
    be met in order to do business. Such property is then truly employed and risked
    in the business. Here the property was used to fulfil a mandatory condition
    precedent to trade; it is not collateral, but is employed and risked in the
    business of the taxpayer in the most intimate way. It is property used or held
    in business. [Emphasis added.]

[29]

In other words, rather than focussing on the level
    of activity, the focus in
Ensite
was on
    whether the property was employed and risked in the companys business.

[30]

In this case, the appeal judge considered both the
Marconi
approach and the
Ensite
approach.

[31]

In my view, the rebuttable presumption articulated in
Marconi
 namely that income earned by corporations
    acting consistently with their objects is income from a business  is not helpful
    in determining whether Inter-Leasings interest income is from business or
    property.

[32]

Ontarios corporate taxation regime envisages that
    s. 2(2) corporations will be taxed on income from business but not on income
    from property. Presumably corporations will act within their objects. The
    legislative scheme expressly contemplates a corporation earning income from
    property and does not subject such a corporation to tax on that income.

[33]

In any event, Inter-Leasings objects specifically
    prohibit it from carrying on a business in Canada, except through a limited
    partnership.

[34]

I also note that the presumption described in
Marconi
may have little application where the
    corporation has the capacity and the rights, powers and privileges of a
    natural person: p. 530.

[35]

As to the level of activity test from
Marconi
, I agree with the appeal judges implicit
    suggestion that the level of activity associated with the once annual payment
    of interest on each of the four specialty debt instruments does not make this
    interest income from business. Rather, the factors set out at para. 31 of the
    appeal judges reasons support a conclusion that the interest income paid to
    Inter-Leasing was income from property.

[36]

Where the appeal judge erred was in his application
    of the
Ensite
test, which focuses on
    whether property was employed or risked in business. In my view, he made two
    errors.

[37]

First, he erred in finding that Inter-Leasing was
    in the business of reducing the Precision Groups after-tax cost of capital and
    then reasoning that since the specialty debt instruments were essential to, and
    employed in, achieving that goal, interest on that income was income from
    business.

[38]

Taxpayers may structure their affairs so as to
    reduce taxes payable. In
Canada Trustco Mortgage Co. v.
    Canada
, 2005 SCC 54, [2005] 2 S.C.R. 601, the Supreme Court
    observed that taxpayers may employ sophisticated tax planning, at para. 12:

The
    provisions of the
Income Tax Act
must be interpreted in order to achieve consistency, predictability and
    fairness so that taxpayers may manage their affairs intelligently. As
    stated at para. 45 of
Shell Canada Ltd. v. Canada
,
    [1999] 3 S.C.R. 622:

[A]bsent
    a specific provision to the contrary
, it is not the courts
    role to prevent taxpayers from relying on the sophisticated structure of their
    transactions, arranged in such a way that the particular provisions of the Act
    are met, on the basis that it would be inequitable to those taxpayers who have
    not chosen to structure their transactions that way. [Emphasis added.]

See also
65302 British Columbia
, at
    para. 51,
per
Iacobucci J. citing
    P. W. Hogg and J. E. Magee,
Principles of
    Canadian Income Tax Law
(2nd ed. 1997), at pp. 475-76:

It
    would introduce intolerable uncertainty into the Income Tax Act if clear
    language in a detailed provision of the Act were to be qualified by unexpressed
    exceptions derived from a courts view of the object and purpose of the
    provision.

[39]

Further, in
Duha Printers
    (Western) Ltd. v. Canada
, [1998] 1 S.C.R. 795, (159) D.L.R. (4
th
)
    457, the Supreme Court noted that taxpayers may engage in transactions that
    have no other purpose than to reduce tax, at para. 87:

It is
    well established in the jurisprudence of this Court that no business purpose
    is required for a transaction to be considered valid under the
Income Tax Act
, and that a taxpayer is entitled to
    take advantage of the Act even where a transaction is motivated solely by the
    minimization of tax
: Stubart Investment Ltd. v. The
    Queen
, [1984] 1 S.C.R. 536. Moreover, this Court emphasized in
Antosko
, supra, at p. 327 that, although various
    techniques may be employed in interpreting the Act, such techniques cannot
    alter the result where the words of the statute are clear and plain and where
    the legal and practical effect of the transaction is undisputed.

[40]

Here, Ontarios legislative regime treats corporate
    property income differently than corporate business income. To characterize Inter-Leasings
    efforts to structure its affairs to take advantage of this difference as
    engaging in a business is to undercut the well-established jurisprudence that
    taxpayers may arrange their dealings and structures to reduce taxes.

[41]

Second, while the appeal judge lists 13 different
    factors in support of his conclusion that the interest income was income from
    business, many of the factors listed are irrelevant to that conclusion. For
    instance, paragraphs (b) to (g) relate to where activities took place, which is
    irrelevant to characterizing the nature of the income. Similarly, the fact that
    Inter-Leasing is a corporation  presumptively carrying on a business in
    pursuit of its stated objects is not helpful in determining whether the income
    is from business or property. As explained above, the
Marconi
presumption is not helpful in the context of this case.

[42]

I conclude that the interest paid to Inter-Leasing on
    the specialty debt instruments was not income from business. The level of
    activity associated with receipt of interest income is highly suggestive of
    income from property rather than business. There was no other business in which
    income from the specialty debt instruments was employed or risked. And, as
    explained, other factors relied on by the appeal judge do not support his
    conclusion that the interest income was income from business.

Issue #2: Application
    of the GAAR

[43]

The appeal judge determined that he did not need to
    decide whether the interest income was caught by the GAAR, which is part of the
    OCTA but nonetheless commented on the issue.

[44]

He indicated that the purpose of s. 2(2) of the OCTA
    was to raise revenue and to define the tax base as broadly as possible in order
    to generate tax revenue. He suggested that the Precision Groups refinancing
    was inconsistent with the object, spirit and purpose of the tax provisions, as
    it had the effect of reducing tax payable.

[45]

As I will explain, I do not accept the appeal
    judges approach. In my view, Inter-Leasings interest income is not subject to
    corporate income tax by virtue of the GAAR.

[46]

The anti-avoidance measures in the OCTA provide a
    response to abusive tax avoidance. At the relevant time, the anti-avoidance
    measures were as follows:

Definitions

5.
    (1)   In this section and in subsection 80 (3),

avoidance transaction
means any transaction,

(a)     that, but for this section, would result directly or indirectly
    in a tax benefit, unless the transaction may reasonably be considered to have
    been undertaken or arranged in good faith primarily for purposes other than to
    obtain the tax benefit, or

(b)     that is part of a series of transactions which would result
    directly or indirectly in a tax benefit but for this section, unless the
    transaction may reasonably be considered to have been undertaken or arranged in
    good faith primarily for purposes other than to obtain the tax benefit;

tax benefit
means a reduction, avoidance or deferral of tax or other amount payable by a
    corporation under this Act or under the
Income Tax Act
(Canada) or an increase in a refund of tax or other amount under this Act or
    under the
Income Tax Act
(Canada);



Determination of tax consequences

(2)  If a transaction is an avoidance transaction, the
    tax consequences to a corporation shall be determined in a manner that is
    reasonable in the circumstances in order to deny the tax benefit under this Act
    that would otherwise result directly or indirectly from the transaction, or
    from a series of transactions that includes the transaction.

Saving

(3)  Subsection (2) does not apply to a transaction if
    it is reasonable to consider that the transaction would not result directly or
    indirectly in a misuse or abuse of the provisions of this Act, having regard to
    the provisions of this Act, other than this section, read as a whole.

[47]

These provisions mirror the general anti-avoidance
    rules in s. 245 of the federal
Income Tax Act
,
    which have been dealt with at length by the Supreme Court of Canada:
Canada Trustco
;
Lipson v.
    Canada
, 2009 SCC 1, [2009] 1 S.C.R. 3;
Copthorne

Holdings Ltd. v. Canada
, 2011 SCC 63,
    [2011] 3 S.C.R. 721.

[48]

A number of general principles emerge from this
    jurisprudence.

[49]

For the GAAR to apply, there must be:

(1)

a tax benefit resulting from a transaction or part
    of a series of transactions;

(2)

an avoidance transaction in the sense that the
    transaction cannot be said to have been reasonably undertaken or arranged
    primarily for a
bona fide
purpose other
    than to obtain a tax benefit and

(3)

abusive tax avoidance in the sense that it cannot
    be reasonably concluded that a tax benefit would be consistent with the object,
    spirit or purpose of the provisions relied on by the taxpayer.

[50]

The onus is on the government to establish that the
    tax avoidance was abusive. If the existence of abusive tax avoidance is
    unclear, the benefit of the doubt goes to the taxpayer.

[51]

As explained at para. 66 of
Canada Trustco,
courts must apply a purposive
    approach in interpreting the provisions giving rise to the tax benefit:

4. The
    courts proceed by conducting a unified textual, contextual and purposive
    analysis of the provisions giving rise to the tax benefit in order to determine
    why they were put in place and why the benefit was conferred. The goal is to
    arrive at a purposive interpretation that is harmonious with the provisions of
    the Act that confer the tax benefit, read in the context of the whole Act.

[52]

After the object, spirit or purpose of a section is
    determined, a transaction may be found to be abusive in one of three ways described
    in
Lipson
, at para. 40:

where the
    result of the avoidance transaction (a) is an outcome that the provisions
    relied on seek to prevent; (b) defeats the underlying rationale of the provisions
    relied on; or (c) circumvents certain provisions in a manner that frustrates
    the object, spirit or purpose of those provisions. [Citations omitted.]

[53]

Some examination of the history of corporate
    taxation in Ontario is necessary to assess the object, spirit or purpose of s.
    2(2) of the OCTA as it read before 2005.

[54]

Each province, and the federal government, has the
    authority to impose a separate corporate tax. Some governments levy tax based
    on the place of incorporation; others use a place of residence or central
    management test.

[55]

In 1959, Ontario adopted the place of incorporation
    test, unlike the federal government and all other provinces. It had the
    advantage of clarity of application, unlike the place of management or
    residence test, which depended on factual determinations and was more
    subjective.

[56]

From 1959 until 2005, when Ontario changed its
    basis for corporate taxation, a corporation was subject to comprehensive
    taxation in Ontario only if it was incorporated in Canada and had a permanent
    establishment in Ontario. Corporations incorporated outside Canada with a
    permanent establishment in Ontario were subject to tax in Ontario only on
    income from certain enumerated heads, including income from business carried on
    in Ontario.

[57]

Differences in the thresholds for taxation as
    between the provinces or between a province and the federal government can give
    rise to gaps where some income escapes taxation and other income may be subject
    to double taxation.

[58]

These risks of differential treatment have long
    been recognized. As observed in a 1999 federal Department of Finance paper on
    taxation
[1]
:

The
    sharing of the major tax fields provides provincial governments with the
    flexibility that has become a central feature of the Canadian federation.
    However, it also means that the tax policies of various governments interact
    and hence may conflict. For example, if one province taxed on the basis of
    residence while another taxed on the basis of the source of income, an
    individual living in the first province but earning income in the second would
    be taxed twice. By contrast, someone living in the second province but earning
    income in the first would avoid tax completely. Co-ordination is required to
    avoid these consequences.

[59]

In 2005, Ontario changed its threshold for
    corporate taxation to rely on residence rather than place of incorporation to
    avoid some of the problems associated with different taxation regimes. Ontario
    did not make this change retroactive.

[60]

In this case, Ontario submits that the purpose of
    s. 2(2) of the OCTA was to level the playing field between corporations
    incorporated within and outside Canada so that each would pay income tax on
    income from business carried on in Canada. That may well be the case, but this
    ignores the deliberate decision not to tax corporations incorporated outside
    Canada on income from property.

[61]

In
Copthorne Holdings Ltd.
    v. Canada
, the Supreme Court noted, at para. 110:

[I]n
    some cases the underlying rationale of a provision would be no broader than the
    text itself. Provisions that may be so construed, having regard to their
    context and purpose, may support the argument that the text is conclusive
    because the text in consistent with and fully explains its underlying
    rationale.

[62]

Here, the purpose of s. 2(2) of the OCTA was to tax
    corporations incorporated outside Canada with a permanent establishment in
    Ontario on income from business but not on from income from property. Where such
    a corporation structures its affairs to earn income from property rather than
    income from business, it has not produced a result the provision sought to prevent,
    defeated the underlying rationale of the provision or frustrated the object,
    spirit or purpose of the measure.

[63]

The result of the Precision Groups refinancing is
    that the Alberta corporations can deduct the interest paid to Inter-Leasing for
    tax purposes. While Inter-Leasing must include the interest in its income for
    the purposes of federal income tax, it is not subject to Ontario corporate tax
    for the years from 2001 to 2004 on that income.

[64]

The following comments by Hunt J.A. in
Husky Energy Inc. v. Alberta,
2012 ABCA 231, 66.
    Alta. L.R. (5th) 279, leave to appeal refused [2012] S.C.C.A. 411, are apt:

[49] Here,
    the borrowers used the funds to run their businesses. Based on these cases, it
    would be a stretch to find abusive avoidance simply because a taxpayer took the
    benefit of another provinces advantageous tax treatment. That proposition lies
    at the heart of Albertas position and cannot be accepted. It is difficult to
    see how, therefore, these transactions could be considered abusive simply
    because the lender received more favourable tax treatment in another Canadian
    province. This is especially so since differing provincial tax policies are a
    fundamental part of the Canadian federation.

[65]

Assuming Precision Groups transactions created a
    benefit or were an avoidance transaction, they were not abusive. There is no
    suggestion that the documents evidencing the transactions were a sham. Nor is
    there any suggestion that there was a failure to pay interest on the terms of
    the executed documents.

[66]

The approach taken by the appeal judge - to define
    the purpose of the provision as to raise revenue and to define the tax base as
    broadly as possible - renders abusive any transaction that has the effect of
    reducing tax. I do not accept this approach.

Issue #3: CMT and the
    Situs Rule for Specialty Debt Instruments

[67]

Ontario argues that even if Inter-Leasing is not
    subject to corporate income tax, it is liable to pay the corporate minimum tax.

[68]

The CMT was introduced in Ontarios 1993 Budget to
    ensure that large, profitable corporations do not use tax preferences to
    completely eliminate or unduly minimize their corporate income taxes: 1993 Ontario
    Budget, Supplementary Paper:
Improving Tax Fairness
:
A Corporate Minimum Tax for Ontario
(Toronto: Queens Printer for Ontario, 1993) at p. ii.

[69]

The nature of tax preferences was described at p. 7
    of the same Budget paper:

Tax
    preferences can take many forms including deductions, credits, exemptions and
    reduced tax rates. Tax preferences can create permanent or temporary (i.e.,
    timing) differences between financial statement income and taxable income.
    Permanent differences result in permanent reductions of tax, while timing
    differences result in temporary deferrals of tax that can be expected to
    reverse over time.

Permanent
    differences arise from items such as the tax-free portion of net capital gains,
    the Ontario Research and Development (R&D) Super Allowance and the Ontario
    Current Cost Adjustment (OCCA). Timing differences arise from items such as
    accelerated depreciation rates for tax purposes (i.e., capital cost allowance
    or CCA), and accelerated write-offs of R&D expenditures and certain
    resource deductions.

[70]

The CMT is calculated based on the corporations
    adjusted net income: OCTA, s. 57.3(1). Net income is defined, in the case of
    a s. 2(2) company like Inter-Leasing, to be the net income calculated in
    accordance with generally accepted accounting principles, from: (1) carrying on
    a business in Canada, and (2) property situated in Canada or used in carrying
    on a business in Canada: OCTA, s. 57.1(2)(b).

[71]

None of the adjustments to net income are relevant
    here. Given that it has already been determined that the interest on the
    specialty debt instruments was not income from business, the CMT would only
    attach to the income if it was from property situated in Canada.

[72]

Both parties accept that the specialty debt
    instruments were physically stored in the British Virgin Islands at all
    relevant times.

[73]

At common law, a distinction is drawn between
    ordinary debts and specialty debts. Under conflict of law principles, an
    ordinary debt is generally situated where the debtor resides, whereas the
    location of a specialty obligation is where the specialty is found at the time
    of the obligees death:
Williams v. The King
,
    [1940] O.R. 403 (C.A.), at p. 416, [1941] 1 D.L.R. 22, at p. 34, affd [1942]
    A.C. 541 (P.C.).

[74]

This long-standing principle for determining the
    location of a specialty debt, which arises from ecclesiastical law, was
    expressed by the Privy Council in an 1891 decision:
Commissioner
    of Stamps v. Hope
, [1891] A.C. 476, [1891-1894] All E.R. 315.
    The Privy Council explained the rule governing the
situs
or location of specialty debts, at pp. 481-82:

the
    distinction drawn and well settled has been and is whether it is a debt by
    contract or a debt by specialty. In the former case, the debt being merely a
    chose in action  money to be recovered from the debtor and nothing more 
    could have no other local existence than the personal residence of the debtor,
    where the assets to satisfy it would presumably be, and it was held therefore
    to be
bona notabilia
within the area of the local jurisdiction within which he resided;  and
    inasmuch as a debt under seal or specialty has a species of corporeal existence
    by which its locality might be reduced to a certainty, and was a debt of a
    higher nature than one by contract, it was settled in very early days that such
    a debt was
bona notabilia
where it was
    conspicuous, i.e., within the jurisdiction within which the specialty was
    found at the time of death. [Citations omitted.]

[75]

Ontario argues that the common law
situs
principle governing specialty debts should not
    apply in the context of modern corporate taxation, because it was developed in
    the different context of estate taxation, and because application of the
    principle facilitates the avoidance of taxes.

[76]

It must be remembered, however, that corporations
    resident in Canada are taxed on their world-wide income for the purposes of
    federal income tax. In that context, the
situs
of the specialty debt may have no impact on liability for Canadian income tax.

[77]

In this case, the question of the location of
    specialty debts arises in the narrower context of Ontarios decision to limit
    CMT to income from property situated in Canada. It also follows from the
    decision to tax s. 2(2) corporations on income from business, and not on income
    from property, and to determine residence on the basis of place of
    incorporation.

[78]

In
Friedman Equity
    Developments Inc. v. Final Note Ltd.
, 2000 SCC 34, [2000] 1
    S.C.R. 842, the Supreme Court considered the factors relevant to a decision
    whether to change a rule of property or contract law, at para. 46:

While
    our common law rules must be in step with the evolution of society as a whole,
    when examining a proposed change to a rule of property or contract law, we must
    also examine whether the rule is consistent or inconsistent with commercial
    reality. A rule may have a rationale which appears to be anachronistic
    while continuing to serve a useful commercial purpose. Our common law is
    replete with artificial rules which, although they may appear to have no
    underlying rationale, promote efficiency or security in commercial
    transactions. Such rules, in the circumstances where they apply, must be
    followed to create a legally recognized and enforceable right or
    obligation. Parties, therefore, structure their relations with these rules
    in mind and the rules themselves become part of commercial reality. Commercial
    relations may evolve in such a way that a particular rule may become unjust and
    cumbersome, and may no longer serve its original purpose. When the
    hardship which a rule causes becomes so acute and widespread that it outweighs
    any purpose that it may have once served, it is certainly open to a court to
    make an incremental change in the law. However, there must be evidence of
    a change in commercial reality which makes such a change in the common law
    necessary.

[79]

Ontario argues that instead of the common law
situs
rule for specialty debt instruments, the court
    should apply a case by case analysis of the connecting factors linking
    Inter-Leasing and the debt instruments to Ontario.

[80]

It relies on an approach put forward in
Williams v. Canada
, [1992] 1 S.C.R. 877, 90 D.L.R.
    (4
th
) 129, a case involving the
situs
of unemployment insurance benefits received by a member of an Indian Band for
    the purpose of the exemption from taxation under the
Indian
    Act,
R.S.C. 1970, c. I-6
.


[81]

In
Williams
,
    it was argued that the
situs
of the
    receipt of benefits should be determined in the same way as conflict of laws
    principles determine the
situs
of an
    ordinary debt (i.e., by the location of the debtor). However, the court held,
    at pp. 890-891, that simply adopting general conflicts principles would be
    entirely out of keeping with the scheme and purposes of the
Indian Act
and the
Income
    Tax Act.


[82]

The court also addressed the argument that the
    court should apply a connecting factors test in determining the location of
    receipt of income, at pp. 891-2:

The
    appellant suggests that in deciding the
situs
of receipt of income, a court ought to balance all of the relevant connecting
    factors on a case by case basis. Such an approach would have the advantage of
    flexibility, but it would have to be applied carefully in order to avoid
    several pitfalls. It is desirable when construing exemptions from taxation to
    develop criteria which are predictable in their application, so that the
    taxpayers involved may plan their affairs appropriately.

[83]

Ultimately, the court concluded that an analysis
    based on category of property and type of taxation was most appropriate.

[84]

Here, the Precision Group companies restructured
    their affairs in reliance on a long-standing common law principle. Ontario
    amended its basis for corporate taxation in 2005 so that the gaps in provincial
    taxation illustrated by this case no longer are relevant but declined to make
    the amendments retroactive.

[85]

To change the
situs
of specialty debts for corporate tax purposes may have unforeseeable consequences,
    such as double taxation in both the place where the instruments are located and
    in the place of residence of the corporation.

[86]

Clear rules to determine the
situs
of specialty debts promote certainty in their
    application. A case by case analysis of connecting factors in each case would
    have the reverse effect.

[87]

I am not persuaded that a change in the application
    of the common law principle of
situs
of
    specialty debt instruments is necessary or appropriate.

Issue #4: CMT Avoidance and Application of the GAAR

[88]

Finally, Ontario argues that situating the
    specialty debt instruments in the British Virgin Islands was an abusive
    transaction.

[89]

I note that, as discussed above, the CMT was
    intended to apply to corporations who, because of preferences, paid an
    inadequate amount of corporate income tax. Amounts paid towards corporate
    income tax can be deducted from CMT. CMT paid in prior years can be credited
    against future corporate income tax.

[90]

The appellant argues that the tax base for the CMT
    was never intended to be broader than the base for corporate income tax, and
    therefore that it cannot be abusive to have located the
situs
of the specialty debt instruments outside
    Canada.

[91]

This submission ignores the fact the definition of
    net income for s. 2(2) corporations does explicitly broaden the tax base to
    include income from property situated in Canada.

[92]

The rate of corporate minimum tax is 4%, compared
    to the corporate income tax rate of 12.5-14% for the relevant years. If
    corporate minimum tax was payable, it would be deductible from corporate income
    tax in future years.

[93]

In the end, I am not satisfied that the mere
    location of the specialty debt instruments in the British Virgin Islands,
    violates the object, spirit or purpose of the CMT regime.

[94]

In reaching this conclusion, a number of factors
    are significant.

[95]

First, the rule governing the
situs
of specialty debts instruments is a
    long-standing and well-established rule.

[96]

Second, the
situs
for the instruments was not arbitrary, but was a place to which the corporation
    had some link, namely, its place of incorporation.

[97]

Third, the level of Inter-Leasings activity in
    Ontario to generate the income from property was minimal.

[98]

As observed in
Canada
    Trustco Mortgage Co. v. Canada
, at para. 42:

[T]o
    search for an overriding policy of the Income Tax Act that is not anchored in a
    textual, contextual and purposive interpretation of the specific provisions
    that are relied upon for the tax benefit would run counter to the overall
    policy of Parliament that tax law be certain, predictable and fair, so that
    taxpayers can intelligently order their affairs.

[99]

Given my conclusion that the CMT is not payable, it
    is unnecessary to address Inter-Leasings alternative argument that Ontario
    could not re-assess for CMT when it delivered reassessments limited to
    demanding corporate income tax and interest on arrears created by the
    reassessment.

Disposition

[100]

Accordingly, the appeals are allowed. The Minister
    is directed to vacate the reassessments and reverse the amounts added to the
    appellants CMT tax base as adjusted net income for the purposes of the OCTA.

[101]

The parties may make written submissions regarding
    costs, due from Inter-Leasing within 30 days of the release of this decision,
    and from Ontario within 20 days after receipt of Inter-Leasings submissions.

Released: Aug 7, 2014


KMW                                                                                   
    G. Pardu J.A.

I agree K.M. Weiler J.A.

I agree C.W. Hourigan J.A.





[1]
Munir A. Sheikh & Michel Carreau, A Federal Perspective on
    the Role and Operation of the Tax Collection Agreements

(
Pa
per delivered at the
    Canadian Tax Foundations Tax Policy Conference
,
Ottawa, 9 April 1999),
at p. 13, available online at http://dsp-psd.pwgsc.gc.ca/Collection/F2-142-2000E.pdf
.



